Case 8:19-cr-00077-PX Document 83-1 Filed 03/27/20 Pagé61 of 3
ag FILED

 

~~ ENTERED
__—. LOGGED RECEIVED
MAR 27 2020
ATTACHMENT A
Ae SistRICT COURT
STIPULATION OF FACTS ay “STRICT OF MARYLAND DEPUTY

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

The Defendant and Related Individuals and Entities

1. From in or around April 2015 through in or around August 2016, the Defendant Nir
Erez worked on behalf of an Israel-based business, Yukom Technologies (“Yukom”), which
provided sales and marketing services, including “retention services,” for two internet-based
businesses with the brand names BinaryBook and BigOption (collectively “the Binary Options
Organization”).

2. In or around April 2015, the Defendant was hired to work as a sales representative
on behalf of BinaryBook. Throughout the Defendant’s tenure with the Binary Options
Organization, Yakov Cohen and Yosef Herzog were principals of and had ownership interests in
the Binary Options Organization.

3. BinaryBook and BigOption representatives sold and marketed financial
instruments known as “binary options” to customers located throughout the world, including in
the United States and within the District of Maryland.

4, The Defendant worked under the supervision of Cohen, Herzog, Lee Elbaz, Ori
Maymon, Nissim Alfasi, Elad Bigelman, and others.

Background on Binary Options and Related Definitions

S. A “binary option” was a type of option contract in which the payout depended on
the outcome of a discrete event, typically related to whether the price of a particular asset — such
as a stock or a commodity — would rise above or fall below a specified amount. Unlike standard
options, investors in binary options were not being given the opportunity to actually purchase a
stock or a commodity but, rather, were effectively predicting whether its price would be above or
below a certain amount at a certain time of the day. The option holder was typically promised that
when the binary option expired, the option holder will receive either a pre-determined amount of
cash or nothing.

6. A “conversion” representative was a salesperson responsible for converting a
prospective binary options customer into an investor and obtaining an initial deposit of funds.

7. A “retention” representative was responsible for working with the investor going
forward with the goal of obtaining additional deposits. As part of this effort, the Defendant and
other retention representatives were responsible for educating clients on how to use the
BinaryBook and BigOption platforms.
Case 8:19-cr-00077-PX Document 83-1 Filed 03/27/20 Page 2 of 3

8. A “bonus” was an amount of purported funds that representatives of BinaryBook
and BigOption could contribute to an investor’s account to be used in trading.

9. A “risk free trade” or “insured trade” was a trade offered by representatives to
investors in which the investors’ accounts would be reimbursed by “bonus” funds in the event of
a losing trade.

The Defendant’s Participation in the Conspiracy and Fraudulent Scheme

10. | The Defendant and other representatives of BinaryBook and BigOption, under the
training and direction of Elbaz, Cohen, Herzog, Maymon, Alfasi, Bigelman, and others, agreed to
induce BinaryBook and BigOption investors to deposit funds based on material
misrepresentations, including:

i. false statements and material omissions regarding the alignment of financial
incentives between investors and representatives — ie., claiming to
represent the interests of investors when, in fact, they were not representing
the interests of investors;

ul. false statements and material omissions regarding the suitability of binary
options as investments and returns on investments in binary options;

iil. false statements and material omissions about the names, qualifications, and
physical location of representatives assisting investors;

IV. false statements and material omissions regarding investors’ ability to
withdraw investment funds and about the reasons that funds could not be
withdrawn; and

v. false statements and material omissions regarding — and the deceptive use
of — so-called “bonuses,” “risk free trades,” and “insured trades,”

11. BinaryBook and Big Option representatives communicated with investors through
the internet and communicated with clients by email and telephone. The calls with clients were
recorded and used for training purposes.

12. BinaryBook and BigOption representatives were not representing the interests of
investors. When investors lost money, the owners of BinaryBook and BigOption profited.

13. The Defendant’s commissions were based on net deposits — that is, how much
money his clients deposited minus any amounts clients were able to withdraw.

14. BinaryBook and BigOption representatives falsely referred to themselves as
“analysts,” “brokers,” and “traders” to potential investors, when in fact they were sales
representatives. The Defendant referred to himself as, among other things, an “expert trader” in
communications with victim investors.

10
Case 8:19-cr-00077-PX Document 83-1 Filed 03/27/20 Page 3 of 3

15.  BinaryBook and BigOption representatives, including the Defendant, also falsely
represented that they had experience and training in the financial markets. The Defendant did not
have a background in finance, business, or the financial markets.

16. The Defendant had direct contact with investors and induced clients to invest in
binary options by falsely representing the return on investment and using “bonuses” to convince
clients to continue to deposit funds. The Defendant also attempted to prevent investors from
withdrawing funds from their accounts.

17. The Defendant used an alias — referred to internally as a “stage name” — while
working on behalf of BinaryBook. The Defendant used that stage name — “Jack Cohen” — to
interact with client investors, and he also falsely presented his location and professional
qualifications to client investors.

18. Asan example, in or around August 2015, the Defendant falsely told an investor-
victim that the Defendant’s “profits” came “from your commission,” by which the Defendant
meant that the Defendant earned profits based on the investor-victim’s successful trades, when in
reality the Defendant was earning a percentage of the investor-victim’s net deposits. The
Defendant also falsely told the investor-victim that he was part of an investment team whose
“success rate at the moment are talking [sic] between an interest rate of between 20-30%.”

19. In furtherance of the conspiracy, the Defendant and his co-conspirators directly
communicated with investors within the District of Maryland.

20. In furtherance of the conspiracy, the Defendant was responsible for approximately
$528,625 in investor losses based on his direct interactions with investors as a sales representative.

SO STIPULATED: fake. Vy L, bo

L. Rush Atkinson, Assistant Chief
Caitlin R. Cottingham, Assi ant Chief
Jessee C. Alexanger-Hgefipner, Trial Attorney

 

  

 

_N¢f Erez

Defendant
f

William B. Purpura, Esq.
Counsel for Defendant

11
